Fox, President,
dissenting:
I am unable to agree with the ruling of the majority as the same is expressed in point 1 of the syllabus in this case, and, therefore, file this dissent.
I do not believe that the clerical error of the assessor of Kanawha County, in misdescribing the lots involved in this litigation, considering the fact that such mistake *96was acquiesced in by the State and the property owner for more than twenty years, operated to forfeit to the State the title to Lots 1 and 2 in Block B, of Homedale Addition to Charleston. The assessment, being sufficient to save said lots from forfeiture, was sufficient to pass title under the tax deed under which plaintiff claims, provided said tax deed in itself was legal and effective, as of the date of the decree appealed from.
It is clear that under the ruling in the case of State v. Tavenner, 49 W. Va. 696, 39 S. E. 649, if the assessment of Lots 1 and 2 in Block B, Homedale Addition to Charleston, assessed by mistake as Lot “182” in said addition, did not save said lots, as correctly described, from forfeiture to the State, then there was no basis for the tax deed which the plaintiff later obtained, because it was based upon a void assessment, and gave her no title to Lots 1 and 2. This principle has been upheld in the recent case of Hardman v. Ward, decided at this term. Any tax deed must have as its solid basis a valid assessment, and unless a court of equity may, in the circumstances of this case, hold that the mistaken and improper assessment which was clearly made in this case, nevertheless constituted a legal assessment of Lots 1 and 2, as correctly described, then the deed to the plaintiff is void.
I am of the opinion that the incorrect assessment, in the name of J. A. Caufield, of the lots he purchased in 1917, as said assessment appears on the land books‘of Kanawha County, for the year 1918, and up to and including the year 1941, a period of twenty-four years, was, under the circumstances of this case, sufficient to save, from forfeiture for nonentry, Lots 1 and 2, which he actually owned. I am further of the opinion that when his devisee failed to pay taxes under such assessment for the year 1941, and the lots were sold by the sheriff, purchased by the plaintiff, and not redeemed, the plaintiff became entitled to a deed which, though containing an incorrect description, would, in a court of equity, pass title to the lots intended to be assessed, provided, of course, her tax deed was in other respects valid and effective. It is clear *97that Caufield thought he was paying taxes on the two lots he purchased and actually owned. He and his devisee were as much parties to the incorrect assessment as was the State. They each treated it as an assessment of property actually owned by Caufield and his devisee. In my opinion, if this were a suit between the State as plaintiff to sell Lots 1 and 2, as forfeited for nonentry, and a showing was made of the incorrect assessment and payment of taxes thereunder on the part of Caufield, and the acquiescence of the State therein, no court would find that there had been a forfeiture of the lots actually owned and intended to be assessed. The situation does not change because a third party intervenes, and claims title to said property by reason of a tax deed. If the assessment was valid between Caufield and the State, as to said lots, it is necessarily valid in all matters connected with the tax deed. I think the cases of Cain v. Fisher, 57 W. Va. 492, 50 S. E. 752; Robey v. Wilson, 84 W. Va. 738, 101 S. E. 151; Leach v. Weaver, 89 W. Va. 49, 108 S. E. 494, while not identical with the case at bar, sustain the general principle that a clerical mistake, or even more serious errors, will not be allowed to interfere with the validity of a tax deed otherwise legal and valid. Any other ruling would be too dangerous to the security .of land titles. Application of the rule laid down by the majority in the case at bar opens wide the door to claims that every imperfect or incorrect assessment is void, and forfeits to the State the property on which the owner, in good faith, had attempted to pay taxes. That is exactly this case. The Caufields for nearly a quarter of a century, under an incorrect assessment, thought they were paying taxes on the two lots they had purchased, and now find that their property had become forfeited to the State. The. assertion of the defendant, the party claiming under them, that said property was forfeited cannot, in my opinion, be heard at this time. The Caufields certainly could not have claimed that the lots were forfeited because they were as much bound by the assessment as was the State.
The majority opinion does not discuss the question of the claimed invalidity of the tax deed to the plaintiff, Marie *98Bailey. If this tax deed was invalid, it is due to the alleged failure to give notice by registered mail to the former owner at her last known place of abode. Even if this defect be established, I think Section- 32, Article 3, Chapter 117, Acts of the Legislature, 1941, bars any attack on the deed for that reason after the 31st day of December of the third year following the sale.
Upon the whole, I would affirm the decree of the Circuit Court of Kanawha County.